DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scanner (Claim 1); image formation unit (Claim 1, 3, 4, 5); imaging unit (Claim 1, 2, 3, 4); analyzer (Claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (2004/0219627) in view of Dietz et al. (6,603,537).
Claim 1
 	Kawashima (2004/0219627) discloses an image formation unit (Fig. 3, Ref. 120) configured to form images of fluorescent light (Fig. 3, Ref. 124) and scattered light (Fig. 3, Ref. 125) generated in the sample (Fig. 3, Ref. 111; fluid flow) due to the irradiation of light (Fig. 3, Ref. 117); an imaging unit configured to capture at least a part of a light image of the fluorescent light (Fig. 3, Ref. 124) formed by the image formation unit (Fig. 3, Ref. 120) and outputs first image data (Fig. 3, Ref. 127), and capture at least a part of a light image of the scattered light (Fig. 3, Ref. 125) formed by the image formation unit (Fig. 3, Ref. 120) and outputs second image data (Fig. 3, Ref. 128); an image processor (Fig. 4, Ref. 142) configured to generate a fluorescent light image (Fig. 3, Ref. 124) on the basis of a plurality of pieces of first image data obtained for the one direction and generates a scattered light image (Fig. 3, Ref. 125) on the basis of a plurality of pieces of second image data obtained for the one direction (Para. 0068-0069; scattergram); and an analyzer (Fig. 4, Ref. 143) configured to specify an area in which there is the sample in the fluorescent light image on the basis of the scattered light image (Scattergram shows a specific area), set an 121624159.1ATTORNEY DOCKET NO.: 046884-6893-00-US-595997Application No.: NewPage 4analysis area (The scattergram is the analysis area) in the fluorescent light image on the basis of the area in which there is the sample (Scattergram), and 

    PNG
    media_image1.png
    711
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    513
    378
    media_image2.png
    Greyscale

 	Kawashima (2004/0219627) substantially teaches the claimed invention except that it does not show an irradiation unit configured to irradiate a sample in a container with planar light; a scanner configured to scan the sample in one direction with respect to an irradiation surface of the planar light. Dietz et al. (6,603,537) shows that it is known to provide a irradiation unit (Fig. 2, Ref. 50) configured to irradiate a sample (Fig. 2, Ref. 66) in a container (Channel) with planar light (Col. 7, lines 17-37); a scanner configured to scan the sample in one direction with respect to an irradiation surface of the planar light (Fig. 5, Ref. Sample scan direction) for a device measuring the properties of a sample. It would have been obvious to combine the device of Kawashima (2004/0219627) with the planer light and scanning of Dietz et al. (6,603,537) before the effective filing date of the claimed invention for the purpose of providing a device that can 


    PNG
    media_image3.png
    815
    578
    media_image3.png
    Greyscale

Claim 2
	Kawashima (2004/0219627) in view of Dietz et al. (6,603,537) discloses the claimed invention except the imaging unit includes a switching unit configured to switch between a first optical filter that transmits the fluorescent light and a second optical filter that transmits the scattered light on an optical path for image formation. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Kawashima (2004/0219627) in view of Dietz et al. (6,603,537) with a switching device for filters since it was well known in the art that using a switching device (filter wheel) for changing filters allows for fewer optical devices (detectors etc…), therefore reducing the overall size and making the device more compact. The examiner takes Official Notice that the elements listed above are 
Claim 3
 	Kawashima (2004/0219627) discloses the image formation unit includes a light splitting element (Fig. 3, Ref. 122) configured to split the fluorescent light (Fig. 3, Ref. 124) and the scattered light (Fig. 3, Ref. 125), and the imaging unit includes a first photodetector that images (Fig. 3, Ref. 124) at least a part of the fluorescent light split by the light splitting element (Fig. 3, Ref. 122), and a second photodetector that images (Fig. 3, Ref. 125) at least a part of the scattered light split by the light splitting element (Fig. 3, Ref. 122).  
Claim 4
Kawashima (2004/0219627) discloses the image formation unit includes a light splitting element (Fig. 3, Ref. 122) configured to split the fluorescent light (Fig. 3, Ref. 124) and the scattered light (Fig. 3, Ref. 125), and the imaging unit includes a photodetector having a light reception surface including a first imaging area that images at least a part of the fluorescent light (Fig. 3, Ref. 124) split by the light splitting element (Fig. 3, Ref. 122) and a second imaging area that images at least a part of the scattered light (Fig. 3, Ref. 125) split by the light splitting element (Fig. 3, Ref. 122).  
Claim 5
	Kawashima (2004/0219627) the image formation unit has an observation axis that is inclined with respect to the irradiation surface (The detector Fig. 3, Ref. 125 is part of the image formation unit and has 45 degree inclined axis from the irradiation surface).  
Claim 6

Kawashima (2004/0219627) substantially teaches the claimed invention except that it does not show an irradiation unit configured to irradiate a sample in a container with planar light; a scanner configured to scan the sample in one direction with respect to an irradiation surface of the planar light. Dietz et al. (6,603,537) shows that it is known to provide a irradiation unit (Fig. 2, Ref. 50) configured to irradiate a sample (Fig. 2, Ref. 66) in a container (Channel) with planar light (Col. 7, lines 17-37); a scanner configured to scan the sample in one direction with respect to an irradiation surface of the planar light (Fig. 5, Ref. Sample scan direction) for a device measuring the properties of a sample. It would have been obvious to combine the device of Kawashima (2004/0219627) with the planer light and scanning of Dietz et al. (6,603,537) before 
Relevant Prior Art
US 7217573 B1 Discloses measuring scattering and fluorescent light using line light.
US 20140339446 A1 Discloses scanning Image of scattering and fluorescent light.
US 20100238442 A1 Discloses line scanning samples with fluorescent light.
US 20130050782 A1 Discloses line scanning samples with fluorescent light.
US 20060170912 A1 Discloses measuring samples with line light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        January 29, 2021